Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of March 2, 2021 has been received and entered.  With the entry of the amendment, claim 14 is canceled and claims 1-13 and 15-20 are pending for examination.

Specification
The objection to the disclosure because at [0001] of the specification, it should be clarified that 15/548,709 is now US Pat. No. 10,435,779 is withdrawn due to the amendment of March 2, 2021 providing this correction.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11, as worded it is unclear if directing fluid through the duct and through the cannons means the fluid passes through the duct and into the cannons.  For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.  If this is not intended, it is not clear how claim 16 is further limiting of the parent claims.
The other dependent claims do not cure the defects of the claims from which they depend, and therefore are also rejected.

Claim Rejections - 35 USC § 102

The rejection of claims 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by DE 19705628 (hereinafter ‘628) is withdrawn due to the amendment of March 2, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al (US 2006/0027205) in view of Takahashi et al (US 2006/0172066).
Claim 11: Boehm teaches a method of applying a coating to a surface of a bore, where the coating is applied by a torch (spray lance, arc spray device, for example) on the surface of a bore, where the torch moves into the bore and coats the bore (0031-0033), where the bore  is a cylinder bore for an engine (note 0002, 0003).  Boehm further teaches that when applying the coating it is desirable to pass gas, which can be inert, through the cylinder bore so as to partially remove spray particles from the bore with a desirable flow velocity (ooo31).  This would provide a flow of fluid (gas) toward the coating  when the torch is applying the coating on the surface of the bore, as the flow through the bore would also pass the torch and coating.  Boehm further indicates that a plurality of torches (lances) can be used simultaneously to process a plurality of cylinder bores belonging to a line of cylinders (0019).
As to the directing of the fluid using a duct and a plurality of cannons as claimed, Takahashi provides a method of applying coating to a surface of a bore using a spray torch (coating gun) that enters the cylinder bore and rotates and sprays the surface of the bore (figure 1, 0024), and describes gas spray devices (gas guns) that provide gas to opposing bores by inserting the gas gun in the bores and providing gas to the bores (figure 1, 0025), where the gas in the opposing bores prevents coating from the bores being coated from adhering to the surface of the opposing bores (0032, 0042). The gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm to use the gas guns described by Takahashi to also provide a gas flow to the bore being sprayed by inserting the gas guns into the bores, with one gas gun (cannon) per bore in a line of bores so as to remove spray particles from the bore with an expectation of desirable gas providing, since Boehm teaches to provide a gas flow directly to the cylinder bore being coated with a controlled flow velocity and since can be inert, a provided gas can be used rather than simply ambient air for the gas flow, and multiple bores in a line of bores can be coated simultaneously and Takahashi provides a gas spray gun system that can provide controlled application of gas to bores with inserting the guns into multiple bores (one per bore) in a line to help prevent spray coating from adhering to bores, and therefore, by also using the gas spray guns of Takahashi to provide gas directly to the bores being  coated as desired by Boehm by inserting a gas gun into each bore in a line this would provide a desirable gas flow from a device known to be able to provide gas flow to bores.  
Claim 12: the gas flow can be divided into a plurality of flows inside the duct outside the bore as described by Takahashi (where a valve can be installed in gas piping to direct to a single gun, 0037, for example, and also since there can be a single gas supply source and multiple guns, the piping would divide the flow to the guns as well, 0037).
Claim 13: the flows divided as discussed above would be directed to the plurality of cannons (spray guns) as discussed for claim 12 above, and note 0036-0038, figure 1 of Takahashi).
Claim 20: Boehm would describe the bores for an engine as discussed for claim 11 above, and Takahashi would note how such bores are conventionally in an engine block .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi as applied to claims 11-13 and 20 above, and further in view of Kajii et al (US 6412309).
Claim 15: Boehm in view of Takahashi would suggest providing ducted gas to feed more than one gas gun/cannon as discussed for claims 11-13 above.  When using multiple gas guns such that one gas gun goes to each bore as shown by Takahashi at figure 2 the bores would be a set distance apart.  Takahashi also indicates piping can go to the separate gas guns/cannons to feed the gas (0037). Kajii further shows how a duct system can be used to feed gas to multiple gas nozzles/guns/cannons that would be at a set position (note figures 1, 2, with nozzles 37a from the duct 33, column 5, lines 25-40), and also notes how ducts can be provided with what can be considered as passageways separated by cross members in the duct for ejecting gas flow as well (figures 1, 2, note lower section 22, with bed/duct 23 area with passageways 27 and the solid members 
Claim 16, 17: as discussed for the claims above, the feeding through passageways (multiple passageways) would divide the gas would feed to the gas guns/cannons (plurality) each of which cannons would pass to a bore.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi as applied to claims 11-13 and 20 above, and further in view of Sugiyama et al (US 2007/0130746).
Claim 18: As to rotating the cannons to position relative to the torch, Sugiyama notes how when positioning a gun (here a spray gun) inside a bore of an engine cylinder block it is known to position the block so that it rotates relative to the gun so that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi to also provide rotation of the block/bore to allow the gas guns to enter the bores as suggested by Sugiyama as a similar gun that would allow positioning of the gas guns to enter to bores as desired by Boehm in view of Takahasi.  Moreover, while Sugiyama shows the bores/block rotating rather than the gas guns/cannons, it would have been on obvious modification with an expectation of predictably acceptable results to provide reversal of parts such that the gas guns/cannons rotate rather than the bores/block, noting In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Furthermore, such rotation would also be suggested to act to position the cannons in the bores relative to the torch since both cannons and torches (noting the gun positioning in Sugiyama) would need to be positioned in the bores, and would therefore both be provided with positioning relative to the bores and each other.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi as applied to claims 11-13 and 20 above, and further in view of DE 19705628 (hereinafter ‘628).
Claim 19: Boehm in view of Takahashi would indicate providing the torch in the bore (as discussed for claim 11) and the gas guns/cannons in bores (as discussed for claims 11, 14).  As to specifically providing the cannons into the opposite ends of the bores from where the torch provided, ‘628 notes how when coating bore, the coating .

Claims 1,  2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi as applied to claims 11-13 and 20 above, and further in view of Pank et al (US 5820938).
Claims 1, 6 and 7: As discussed for claims 11 and 20 above, the features suggested by Boehm in view of Takahashi would also suggest the features of claims 1, 6 and 7, including the directing fluid through a duct, directing the fluid through a plurality of cannons disposed adjacent and downstream the duct, and directing fluid through the duct and cannons and past the torch with the torch is spraying a bore (surface), where furthermore the torch would be at least suggested to be downstream of the cannons and duct so that the gas flow impacts the coating area to help remove the particles desired by Boehm.  Furthermore, the number of the bores in which the torch is spraying would be smaller than the number of cannons such that only a portion of the fluid flowing from the cannons is directed past the at least one torch, as discussed for claim 20 (where as discussed for claim 20 there could be two torches operating in two bores and gas/fluid 
As to the torch, Boehm describes using an arc wire spraying (0033) and thermally spraying (0033), but not that the torch is specifically a PTWA torch (claim 1) which also gives plasma spraying/plasma torch (claim 7).  However, as noted by Pank, when providing thermally spraying cylinder bore surfaces of engine blocks (column 1,lines 5-15, column 2, lines 15-25), a conventional wire arc spraying process to use is PTWA that would use a torch/gun (column 5, lines 35-45, column 6, lines 25-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi to use a PTWA torch for spraying the coating as suggested by Pank with an expectation of predictably acceptable results, since Boehm in view of Takahashi would indicate thermally spraying cylinder bores such as with a wire arc process, and Pank would indicate a conventional wire arc process for cylinder bores would be PTWA using a PTWA torch.
Claim 2, 8: While Boehm describes that inert gas is preferred (0031), the gas is not limited to inert gas, and Takahashi describes that a gas consisting of air can be used (0025), giving a suggested gas to use.

Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi and Pank as applied to claims 1, 2 and 6-8 above, and further in view of Kajii et al (US 6412309).
.

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, Pank and Kajii as applied to claims 3 and 10 above, and further in view of Brown et al (US 2013/0000550).
Claims 4, 9: as to moving the ducts and cannons, Kajii shows how ducts can be provided as a piece connected to the gas guns/cannons/nozzles (figure 1).  Brown describes thermal spraying cylinder bores where the spray guns can be attached to a robot (0031),where it is noted how parts including the spray gun and a shroud can be provided with parts quickly and easily disconnected and replaced and moved to tool change drawer or fixture 226 to allow reconditioning, changeover, cleaning, etc. (figures 10-12, 0048-0049), which would be understood to put the removed part in standby and positing a second part for active use (replacement with new part). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, Pank and Kajii to provide using a replacement system as described by Brown for the duct/cannons to allow a new duct/cannon system to be used, such as for a treating a part with a different number of bores (noting how Boehm does not limit the cylinder block and its number of bores) or to clean an old system, since Brown indicates how it would be known to remove parts when thermal spraying and replace as described above.
Claim 5: As to the motion to provide the movement to standby area, Brown indicates this an area the parts are moved to (figures 10-12), and based on the specific area used for standby one of ordinary skill in the art would optimize the movement to .

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 
(A) Note the adjustments to the rejections above due to the amendments to the claims.
(B) As to the 35 USC 112 rejections, note the rejection above for claim 11 is maintained as this rejection was not addressed and a new rejection for claim 7 due to the amendments to the claims.
(C) As to the 35 USC 102 rejection, this rejection using ‘628 is withdrawn due to the amendments to the claims.
(D) As to the 35 USC 103 rejections using Boehm as the primary reference, applicant has argued as to the rejection of claim 11, that in Takahashi the cannons/gas spray gun outlets 41 are located in one bore and the gas from all outlets 41 is directed into the same bore and does not teach only one of the cannons in the bore, and it was additionally also alternatively noted by the Examiner that the multiple gas guns of Takahashi can also be the claimed cannons, and gives one gas gun in the bore for providing gas, however, according to applicant, Takahashi shows the coating gun inserted in a bore on the right bank 5 and the gas guns in bores on the left bank, and does not have the gas guns inserted in the bore with the coating gun.  As to claims 1 and 7, it is also noted that only a portion of the gas flow from the cannons goes pass the PTWA torch/only a portion of the fluid from some of the cannons directed pass the 
The Examiner has reviewed these arguments, however, the rejection is maintained.   Due to the amendments, the claims are rejected using the understanding that each gas gun of Takahashi can be considered a cannon as claimed.  Furthermore, while Takahashi does not teach putting the coating gun and the gas gun in the same bore, the suggestion is from the combination of the primary reference to Boehm and Takahashi to provide gas flow into the same bore in which spray coating is occurring (as described by Boehm) where Takahashi is provided as showing how gas can be provided into a bore by inserting a gas gun (cannon) into the bore, and therefore giving a suggested device for providing the desired gas flow of Boehm.  Thus, the suggestion comes from the combination of references, and the arguments simply against the description provided by Takahashi not providing the teaching does not overcome the rejections.  Furthermore, as to the additional arguments of the gas going past the torch, again, the suggestion is from the combination of Boehm and Takahashi that there would be cannons/gas guns for each bore, and Boehm would further suggest to only provide the spray coating to 2 out of three bores, for example, thus giving part of the gas going to the cannons/gas guns that spray gas past the coating torch and part going where spraying is not occurring as discussed in the rejections above.  As well, as to the suction in Takahashi, this is provided when using the gases as in Takahashi, but the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718